DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-10 and 19, in the reply filed on 08/17/2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-18 and 20 are withdrawn from consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“generative model” in claim 1, and claims 2-10 and 19 by dependency;
“depth classification model” in claim 1, and claims 2-10 and 19 by dependency;
“discriminative model” in claim 6, and claims 7-8 by dependency.

NOTE:  Required structure in a process claim may also invoke 112f - Media Rights v. Capital One, Federal Ckt., 2015. 

	Note:  The corresponding disclosed structure is a computer/software combination as described at paragraph 0125 of PB Publication US 2020/0134383 A1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The term “processor”, recited in claim 40, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, “Self-supervised Learning for Dense Depth Estimation in Monocular Endoscopy”, Springer, International Workshop on Computer-Assisted and Robotic Endoscopy, 02 October 2018, bib sheet and pages 1-11.   Liu discloses:

Regarding claim 1, a method of training a generative model (during the application phase and after training, the generative model transforms 2D color images into depth images:

    PNG
    media_image2.png
    169
    760
    media_image2.png
    Greyscale

), the method comprising: 

generating output images from a plurality of input images based on the generative model (as seen in figure 2:


    PNG
    media_image3.png
    534
    1075
    media_image3.png
    Greyscale

); 

extracting depth features from the respective output images based on a depth classification model (figure 2:

    PNG
    media_image4.png
    499
    527
    media_image4.png
    Greyscale

); 

calculating a depth loss from the extracted depth features (figure 2:

    PNG
    media_image5.png
    646
    799
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    156
    904
    media_image6.png
    Greyscale




 ); and

training the generative model based on an overall loss that includes the calculated depth loss ( 


    PNG
    media_image7.png
    289
    1088
    media_image7.png
    Greyscale

). 

Regarding claim 19, a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (

    PNG
    media_image8.png
    210
    1098
    media_image8.png
    Greyscale

). 

Regarding claim 2, the method of claim 1, wherein the training of the generative model comprises updating a parameter of the generative model to minimize the calculated depth loss (

    PNG
    media_image9.png
    150
    1085
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    355
    1111
    media_image10.png
    Greyscale

	One of ordinary skill in the art would understand that weights are assigned based on the above overall loss function to minimize the loss an converge on a more accurate depth estimate). 

Regarding claim 3, the method of claim 1, wherein the calculating of the depth loss comprises calculating a reconstruction loss between an output image generated from each of the plurality of input images and a reference image mapped to a corresponding input image, with respect to the output image, (

    PNG
    media_image11.png
    823
    870
    media_image11.png
    Greyscale


), and the training of the generative model comprises training the generative model based on a loss calculated from the depth loss and the reconstruction loss ( 


    PNG
    media_image12.png
    276
    1130
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    296
    1126
    media_image13.png
    Greyscale

). 

Regarding claim 4, the method of claim 3, wherein the calculating of the reconstruction loss comprises calculating the reconstruction loss based on a pixel error between the output image generated from each of the plurality of input images and the reference image (

    PNG
    media_image12.png
    276
    1130
    media_image12.png
    Greyscale

 ). 



Regarding claim 9, the method of claim 1, wherein the generating of the output images comprises acquiring color images as the input images and generating depth images as the output images (

    PNG
    media_image14.png
    130
    822
    media_image14.png
    Greyscale

 ). 

Regarding claim 10, the method of claim 1, wherein the calculating of the depth loss comprises calculating the depth loss based on a similarity between at least two of depth features of reference images and depth features of the output images (equations 4 determines a similarity between pixel features as follows:


    PNG
    media_image15.png
    156
    905
    media_image15.png
    Greyscale
 


    PNG
    media_image16.png
    423
    668
    media_image16.png
    Greyscale

).











Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al., “Monocular Depth Prediction Using Generative Adversarial Networks”, CVPR, June 18-22, 2018, Salt Lake City, CVF, 3 bib sheets, and pages 413-421.   Kumar discloses:

Regarding claim 1, a method of training a generative model (figure 1:

    PNG
    media_image17.png
    424
    792
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    163
    597
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    83
    584
    media_image19.png
    Greyscale



generating output images from a plurality of input images based on the generative model (a depth map is generated from image It:

    PNG
    media_image20.png
    200
    592
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    418
    826
    media_image21.png
    Greyscale

); 



    PNG
    media_image22.png
    136
    411
    media_image22.png
    Greyscale

); 

calculating a depth loss from the extracted depth features (

    PNG
    media_image23.png
    129
    672
    media_image23.png
    Greyscale

); and 

training the generative model based on an overall loss that includes the calculated depth loss ( 

    PNG
    media_image24.png
    136
    661
    media_image24.png
    Greyscale

). 

claim 6, the method of claim 1, further comprising: calculating authenticity information from the input images, the output images, and reference images based on a discriminative model, wherein the calculating of the depth loss comprises calculating an authenticity loss based on the authenticity information and a reference value, and the training of the generative model comprises training any one or any combination of the generative model and the discriminative model based on the authenticity loss (figure 1:

    PNG
    media_image25.png
    458
    599
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    409
    643
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    669
    663
    media_image27.png
    Greyscale

). 

Regarding claim 7, the method of claim 6, wherein the training of the generative model comprises training the discriminative model while maintaining a parameter of the generative model ( 

    PNG
    media_image28.png
    161
    661
    media_image28.png
    Greyscale

). 

Regarding claim 8, the method of claim 6, wherein the training of the generative model comprises training the generative model while maintaining a parameter of the discriminative model (

    PNG
    media_image28.png
    161
    661
    media_image28.png
    Greyscale

). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “wherein the calculating of the reconstruction loss comprises calculating the reconstruction loss based on an error between a normal vector of each point in the output image 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665